Citation Nr: 0108430	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-10 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following action by the Roanoke, Virginia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
new law, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the United States Court of Appeals for Veterans Claims 
(Court) noted that, until such regulations were promulgated, 
there remained significant uncertainties regarding the kind 
of notice to be given to each class of claimants, especially 
in light of the Secretary's acknowledgments that the 
notification requirements had universal application.  
Holliday, slip op. at 13.  In order to ensure that the 
veteran in this case is afforded all the protections of the 
Veterans Claims Assistance Act of 2000, as implemented by VA, 
a remand is required.

In addition, a remand is required because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.  Therefore it would be potentially prejudicial to 
the appellant if the Board were to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  This should include a new examination.  The 
Board notes that the veteran's only service-connected 
disability is post-traumatic stress disorder (PTSD) which has 
been rated as 50 percent disabling.  See RO decision dated in 
October 1994.  Interestingly, an August 1994 VA examiner 
opined that, "[a]t this juncture, due to his inability to 
interact with others, unless he is reconnected with some of 
the drugs that he has abused in the past, it would appear 
that he is not able to function in an employment status.  
Hopefully, at some point in the future, he may be able to 
manage that, but that is certainly not the case at this 
time."  Similarly, a May 1997 VA examiner opined that the 
veteran had "PTSD, severe, preventing him from working in a 
meaningful way."  See 38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.16(b) (2000).  Such opinions suggest that the veteran is 
indeed unemployable due to service-connected disability; 
however, it is not entirely clear that these conclusions are 
supported by the examiners' findings.

Specifically, the August 1994 VA examiner reported that the 
veteran's adverse symptomatology was limited to depressive 
symptoms associated with thoughts of loss, including guilt 
ruminations, a sense of hopelessness, and being tearful.  It 
was also noted that the veteran had difficulty sleeping, and 
some difficulty with concentration, as well as avoidance, 
irritability, vigilance, and intrusive thought.  Nonetheless, 
it was also reported that the veteran was cooperative, showed 
no evidence of a formal thought disorder, and had no active 
concerns about doing harm to himself.  Moreover, despite the 
assessment regarding employability, the veteran's PTSD was 
characterized as "moderate." 

Likewise, the May 1997 VA examiner reported that the 
veteran's adverse symptomatology was limited to psychomotor 
activity--his being slightly anxious and having mild paranoid 
thinking.  Otherwise, he was cooperative, had normal speech, 
and an "okay" thought process.  He was coherent and goal 
directed, showed a relatively good range of affect, had a 
congruent mood, had neither homicidal nor suicidal ideation, 
had no overt signs of psychosis, and was alert and oriented 
in all four spheres.  His memory was intact, his 
concentration was okay, abstraction ability was average, IQ 
was average, and his insight and judgment were okay.

Additionally, the most contemporaneous evidence of record, 
consisting of VA hospitalization summaries for November 1996 
and for February to March 1997, as well as an undated 
"treatment update" from the veteran's VA therapist, do not 
show that PTSD resulted in his being unable to secure and 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.16(b) (2000).

Specifically, while the undated "treatment update" from a VA 
therapist shows that the veteran had "significant" work and 
social impairment, as well as a Global Assessment of 
Functioning (GAF) score of 40, no clinical findings were made 
to support these conclusions.  The author, after reporting 
the veteran's in-service history, merely reported that the 
veteran claimed to being experiencing many of the adverse 
symptoms normally attributable to PTSD.  Furthermore, adverse 
symptomatology seen on examinations at these times was 
limited to his being anxious, tense, and having a sad mood as 
well as a constricted affect.

Because the Court has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions, and because governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination that takes into 
account the records of prior examinations and treatment, on 
remand the veteran must be scheduled for a VA examination to 
clarify whether his service-connected PTSD renders him unable 
to secure and follow a substantially gainful occupation.  
38 C.F.R. § 4.132 (1996); 38 C.F.R. §§ 4.16(b), 19.9 (2000); 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991).  Such action 
will also allow an examiner the opportunity to reconcile the 
previously articulated opinions regarding employability.

The Board also notes that the veteran reported, at VA 
examinations and in statements in support of his claim, that 
he had undergone treatment, both hospitalization and 
outpatient treatment, at the Salem and McGuire VA medical 
centers (VAMCs).  He also reported that he attended weekly 
group counseling sessions at the Richmond VetCenter.  
Although numerous pre-1996 VA treatment records appear in the 
record, as well as a single 1997 VA hospital summary, VA 
treatment records that may have been prepared after 1996 do 
not appear.  Likewise, the in-patient records for the 
veteran's 1997 period of VA hospitalization do not appear in 
the record.  Therefore, on remand, the RO must take all 
reasonable steps to obtain and associate with the claims file 
any additional records from the above-noted locations.  

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain all 
relevant post-1996 PTSD treatment 
records on file with the Salem and 
McGuire VAMCs and Richmond VetCenter 
(including all group therapy records).  
In the event any attempts to secure 
information are unsuccessful, such 
efforts should be fully documented in 
the record, and the veteran should be 
notified in accordance with the Veterans 
Claims Assistance Act of 2000.

2.  The RO should then schedule the 
veteran for a VA psychiatric 
examination, if feasible by a panel of 
two physicians.  Psychological testing 
should be conducted.  The examiners 
should review the entire claims folder 
and provide a consensus opinion as to 
all symptoms attributable to service-
connected psychiatric disability.  The 
examiners should provide a consensus 
opinion as to the combined effect on the 
veteran's occupational adaptability of 
all manifestations of service-connected 
disability, including any effect of 
substance abuse that has been caused or 
made worse by PTSD.  Clinical findings 
should be elicited so that both old and 
new rating criteria for psychiatric 
disability may be applied.  38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 
(2000).  An opinion should specifically 
be provided as to whether the veteran is 
"unable to secure and follow a 
substantially gainful occupation by 
reason of service-connected" disability.  
38 C.F.R. § 4.16(b) (2000).  
Additionally, a GAF score should be 
provided, and the examiners should 
explain its meaning in terms consistent 
with the old and new rating criteria.  
All opinions provided should be 
explained in the context of other 
opinions of record, including findings 
suggesting unemployability by the August 
1994 and May 1997 VA examiners.

3.  The RO should ensure that the 
examination report complies with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If TDIU is not granted by the 
RO, consideration should be given to 
submission of the veteran's case to the 
Director, Compensation and Pension 
Service for extraschedular action in 
accordance with 38 C.F.R. § 4.16(b) 
(2000).  A supplemental statement of the 
case (SSOC) should be issued if the 
benefit sought is not granted.  The SSOC 
should explain fully the RO's actions, 
including any action taken pursuant to 
38 C.F.R. § 4.16(b).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

